DETAILED ACTION
1.	The Office Action is in response to the application filed 9/10/2021. 

Claim Analysis
2.	Summary of Claim 1:
A method of treating laundry comprising the step of dosing to a laundry washing machine or laundry wash basin a composition comprising a plurality of pastilles comprising: 

polyethylene glycol; 

and free perfume; 

wherein each of said pastilles has a mass from about 0.95 mg to about 2 g; 

and wherein each of said pastilles has a shape of hemispherical or compressed hemispherical.


 Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,142,728. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims overlap in scope with the patented claims.
	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,167,441. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims overlap in scope with the patented claims.

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,453,189. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims overlap in scope with the patented claims.

Allowable Subject Matter
5.	Upon overcoming the double patenting rejections as set forth above, claims 1-16 are allowable. 
The present claims are allowable over the closest references: Aouad et al. (US PG Pub 2008/0131695 A1) and Caswell (US PG Pub 2003/0104969 A1) both listed on the IDS dated 1/17/2022.


	Aouad teaches a method of using a composition in a laundry washing machine [0198] wherein the composition comprises perfume microcapsules, 1-10% by weight free perfume and polyethylene glycol wherein the microcapsules are present in three dimensional shapes and weight from 1 mg to about 2 grams (Claim 1, Abstract, [0044], [0053], [0172], [0178]). 
	However, Aouad does not teach or fairly suggest the claimed method, wherein the method comprises pastilles having a hemispherical or compressed hemispherical shape. Applicant demonstrated that a pastille having a hemispherical or compressed hemispherical shape has a greater surface available for dissolution and thereby results in an improved dissolution. 
Caswell teaches a method of using unitized dosing in a laundry system (Title) wherein the laundry is dosed with a composition comprising polyethylene glycol, 1-10% by weight free perfume and encapsulated perfume wherein the composition is in a laundry article weighing less than 5 g (Table E, Example XIII, [0020], [0131], [0590], Claim 108).
However, Caswell does not teach or fairly suggest the claimed method, wherein the method comprises pastilles having a hemispherical or compressed hemispherical shape. Applicant demonstrated that a pastille having a hemispherical or compressed hemispherical shape has a greater surface available for dissolution and thereby results in an improved dissolution.
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763